        Case 7:14-cr-00476-CS Document 421 Filed 12/09/19 Page 1 of 1




                                                   December 9, 2019

BY ECF
                                              Sentencing adjourned to 2/25/20 at 3:30 pm.
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601                                                                      12/9/19


RE:   United States v. Christopher Grebinger
      14 CR 476 (CS), 19 Civ. 8600 (CS)

Dear Judge Seibel:

       I write with the consent of the Government to respectfully request an
adjournment of about 60 days of Mr. Grebinger’s sentencing, currently scheduled for
December 18, 2019. Mr. Grebinger’s family would like to be present for the
sentencing, but they are having some scheduling difficulties due to final exams at
school and holiday activities.

      Thank you for your consideration of this request.



                                                   Respectfully submitted,


                                                   _______________________
                                                   Tamara L. Giwa
                                                   Assistant Federal Defender
                                                   (212) 417-8719



cc:   AUSA Scott Hartman (via ECF)
